359 A.2d 664 (1976)
WILMINGTON TRUST COMPANY, a Delaware Corporation, Plaintiff below, Appellant,
v.
Virginia J. BARRY et al., Defendants below, Appellees.
Supreme Court of Delaware.
Submitted April 20, 1976.
Decided May 11, 1976.
Walter L. Pepperman, II, and Vincent J. Poppiti, of Morris, Nichols, Arsht & Tunnell, Wilmington, for plaintiff-appellant.
Victor F. Battaglia and Gary W. Aber, of Biggs & Battaglia, Wilmington, for defendant-appellee Virginia J. Barry.
Before HERRMANN, Chief Justice, and DUFFY and McNEILLY, Justices.
PER CURIAM:
This case was begun by a writ of foreign attachment, 10 Del.C. § 3506, by which the proceeds of certain insurance policies were seized as a basis for establishing jurisdiction in the Superior Court. The Court determined that the policy in issue was exempt from creditor claims by the provisions of 18 Del.C. § 2726, Del. Super., 338 A.2d 575 (1975). We have concluded, for the reasons stated in the careful and complete opinion of the Superior Court, that its ruling was a correct interpretation and application of the statute.[*]
Accordingly, the judgment is affirmed.
NOTES
[*]  Plaintiff argues in this Court that the statute is unconstitutional but, since that question was not "fairly presented to the court below for decision," Supreme Court Rule 5 (7), we refuse to consider it here. Wilmington Memorial Co. v. Silverbrook Cemetery Co., Del.Supr., 297 A.2d 378 (1972); Darling Apartment Co. v. Springer, Del.Supr., 25 Del. 420, 22 A.2d 397 (1941).